
	
		II
		112th CONGRESS
		2d Session
		S. 3512
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Hoeven (for himself,
			 Mr. Conrad, Mr.
			 Baucus, Mr. McConnell,
			 Mr. Kohl, Mr.
			 Portman, Ms. Landrieu,
			 Mr. Boozman, Mr. Manchin, Mr.
			 Blunt, Mr. Warner,
			 Mr. Johnson of Wisconsin,
			 Mr. Pryor, Mr.
			 Moran, Mrs. McCaskill,
			 Mr. Alexander, Mr. Nelson of Nebraska, Mr. Toomey, Mr. Nelson of
			 Florida, Mr. Graham,
			 Mr. Casey, Mr.
			 Thune, Mr. Webb, and
			 Mr. Hatch) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend subtitle D of the Solid Waste Disposal Act to
		  facilitate recovery and beneficial use, and provide for the proper management
		  and disposal, of materials generated by the combustion of coal and other fossil
		  fuels. 
	
	
		1.Short titleThis title may be cited as the
			 Coal Ash Recycling and Oversight Act
			 of 2012.
		2.Management and
			 disposal of coal combustion residuals
			(a)In
			 generalSubtitle D of the
			 Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding at the
			 end the following:
				
					4011.Management and
				disposal of coal combustion residuals
						(a)State permit
				programs for coal combustion residualsEach State may adopt and
				implement a coal combustion residuals permit program.
						(b)State
				actions
							(1)NotificationNot
				later than 6 months after the date of enactment of this section (except as
				provided by the deadline identified under subsection (d)(3)(B)), the Governor
				of each State shall notify the Administrator, in writing, whether such State
				will adopt and implement a coal combustion residuals permit program.
							(2)Certification
								(A)In
				generalNot later than 36 months after the date of enactment of
				this section (except as provided in subsections (f)(1)(A) and (f)(1)(C)), in
				the case of a State that has notified the Administrator that it will implement
				a coal combustion residuals permit program, the head of the lead State agency
				responsible for implementing the coal combustion residuals permit program shall
				submit to the Administrator a certification that such coal combustion residuals
				permit program meets the specifications described in subsection (c).
								(B)ContentsA
				certification submitted under this paragraph shall include—
									(i)a
				letter identifying the lead State agency responsible for implementing the coal
				combustion residuals permit program, signed by the head of such agency;
									(ii)identification of
				any other State agencies involved with the implementation of the coal
				combustion residuals permit program;
									(iii)a narrative
				description that provides an explanation of how the State will ensure that the
				coal combustion residuals permit program meets the requirements of this
				section, including a description of the State’s—
										(I)process to inspect
				or otherwise determine compliance with such permit program;
										(II)process to
				enforce the requirements of such permit program;
										(III)public
				participation process for the promulgation, amendment, or repeal of regulations
				for, and the issuance of permits under, such permit program; and
										(IV)statutes,
				regulations, or policies pertaining to public access to information, such as
				groundwater monitoring data;
										(iv)a
				legal certification that the State has, at the time of certification, fully
				effective statutes or regulations necessary to implement a coal combustion
				residuals permit program that meets the specifications described in subsection
				(c); and
									(v)copies of State
				statutes and regulations described in clause (iv).
									(C)UpdatesA
				State may update the certification as needed to reflect changes to the coal
				combustion residuals permit program.
								(3)Maintenance of
				4005(c) or
				3006 programIn order to adopt
				or implement a coal combustion residuals permit program under this section
				(including pursuant to subsection (f)), the State agency responsible for
				implementing a coal combustion residuals permit program in a State shall
				maintain an approved program under section 4005(c) or an authorized program
				under section 3006.
							(c)Permit program
				specifications
							(1)Minimum
				requirements
								(A)In
				generalA coal combustion residuals permit program shall apply
				the revised criteria described in paragraph (2) to owners or operators of
				structures, including surface impoundments, that receive coal combustion
				residuals.
								(B)Structural
				integrity
									(i)Engineering
				certificationA coal combustion residuals permit program shall
				require that an independent registered professional engineer certify
				that—
										(I)the design of
				structures is in accordance with recognized and generally accepted good
				engineering practices for containment of the maximum volume of coal combustion
				residuals and liquids appropriate for the structure; and
										(II)the construction
				and maintenance of the structure will ensure dam stability.
										(ii)InspectionA
				coal combustion residuals permit program shall require that structures that are
				surface impoundments be inspected not less than annually by an independent
				registered professional engineer to assure that the design, operation, and
				maintenance of the surface impoundment is in accordance with recognized and
				generally accepted good engineering practices for containment of the maximum
				volume of coal combustion residuals and liquids which can be impounded, so as
				to ensure dam stability.
									(iii)Deficiency
										(I)In
				generalIf the head of the agency responsible for implementing
				the coal combustion residuals permit program determines that a structure is
				deficient with respect to the requirements in clauses (i) and (ii), the head of
				the agency has the authority to require action to correct the deficiency
				according to a schedule determined by the agency.
										(II)Uncorrected
				deficienciesIf a deficiency is not corrected according to the
				schedule, the head of the agency has the authority to require that the
				structure close in accordance with subsection (h).
										(C)LocationEach
				structure that first receives coal combustion residuals after the date of
				enactment of this section shall be constructed with a base located a minimum of
				2 feet above the upper limit of the water table, unless it is demonstrated to
				the satisfaction of the agency responsible for implementing the coal combustion
				residuals permit program that—
									(i)the hydrogeologic
				characteristics of the structure and surrounding land would preclude such a
				requirement; and
									(ii)the function and
				integrity of the liner system will not be adversely impacted by contact with
				the water table.
									(D)Wind
				dispersal
									(i)In
				generalThe agency responsible for implementing the coal
				combustion residuals permit program shall require that owners or operators of
				structures address wind dispersal of dust by requiring cover, or by wetting
				coal combustion residuals with water to a moisture content that prevents wind
				dispersal, facilitates compaction, and does not result in free liquids.
									(ii)Alternative
				methodsSubject to the review and approval by the agency, owners
				or operators of structures may propose alternative methods to address wind
				dispersal of dust that will provide comparable or more effective control of
				dust.
									(E)PermitsThe
				agency responsible for implementing the coal combustion residuals permit
				program shall require that the owner or operator of each structure that
				receives coal combustion residuals after the date of enactment of this section
				apply for and obtain a permit incorporating the requirements of the coal
				combustion residuals permit program.
								(F)State
				notification and groundwater monitoring
									(i)NotificationNot
				later than the date on which a State submits a certification under subsection
				(b)(2), the State shall notify owners or operators of structures within the
				State of—
										(I)the obligation to
				apply for and obtain a permit under subparagraph (E); and
										(II)the groundwater
				monitoring requirements applicable to structures under paragraph
				(2)(A)(ii).
										(ii)Groundwater
				monitoringNot later than 1 year after the date on which a State
				submits a certification under subsection (b)(2), the State shall require the
				owner or operator of each structure to comply with the groundwater monitoring
				requirements under paragraph (2)(A)(ii).
									(G)Agency
				requirementsExcept for information described in section 1905 of
				title 18, United States Code, the agency responsible for implementing the coal
				combustion residuals permit program shall ensure that—
									(i)documents for
				permit determinations are made available for public review and comment under
				the public participation process described in subsection
				(b)(2)(B)(iii)(III);
									(ii)final
				determinations on permit applications are made known to the public; and
									(iii)groundwater
				monitoring data collected under paragraph (2) is publicly available.
									(H)Agency
				authority
									(i)In
				generalThe agency responsible for implementing the coal
				combustion residuals permit program has the authority to—
										(I)obtain information
				necessary to determine whether the owner or operator of a structure is in
				compliance with the coal combustion residuals permit program requirements of
				this section;
										(II)conduct or
				require monitoring and testing to ensure that structures are in compliance with
				the coal combustion residuals permit program requirements of this section;
				and
										(III)enter, at
				reasonable times, any site or premise subject to the coal combustion residuals
				permit program for the purpose of inspecting structures and reviewing records
				relevant to the operation and maintenance of structures.
										(ii)Monitoring and
				testingIf monitoring or testing is conducted under clause
				(i)(II) by or for the agency responsible for implementing the coal combustion
				residuals permit program, the agency shall, if requested, provide to the owner
				or operator—
										(I)a written
				description of the monitoring or testing completed;
										(II)at the time of
				sampling, a portion of each sample equal in volume or weight to the portion
				retained by or for the agency; and
										(III)a copy of the
				results of any analysis of samples collected by or for the agency.
										(I)State
				authorityA State implementing a coal combustion residuals permit
				program has the authority to—
									(i)inspect
				structures; and
									(ii)implement and
				enforce the coal combustion residuals permit program.
									(J)Requirements for
				surface impoundments that do not meet certain criteria
									(i)In
				generalIn addition to the groundwater monitoring and corrective
				action requirements described in paragraph (2)(A)(ii), a coal combustion
				residuals permit program shall require a surface impoundment that receives coal
				combustion residuals after the date of enactment of this section to—
										(I)comply with the
				requirements in clause (ii)(I)(aa) and subclauses (II) through (IV) of clause
				(ii) if the surface impoundment—
											(aa)does not—
												(AA)have a liner
				system described in section 258.40(b) of title 40, Code of Federal Regulations;
				and
												(BB)meet the design
				criteria described in section 258.40(a)(1) of title 40, Code of Federal
				Regulations; and
												(bb)within 10 years
				after the date of enactment of this section, is required under section
				258.56(a) of title 40, Code of Federal Regulations, to undergo an assessment of
				corrective measures for any constituent identified in paragraph (2)(A)(ii) for
				which assessment groundwater monitoring is required; and
											(II)comply with the
				requirements in clause (ii)(I)(bb) and subclauses (II) through (IV) of clause
				(ii) if the surface impoundment—
											(aa)does not—
												(AA)have a liner
				system described in section 258.40(b) of title 40, Code of Federal Regulations;
				and
												(BB)meet the design
				criteria described in section 258.40(a)(1) of title 40, Code of Federal
				Regulations; and
												(bb)as
				of the date of enactment of this section, is subject to a State corrective
				action requirement.
											(ii)Requirements
										(I)Deadlines
											(aa)In
				generalExcept as provided in item (bb), subclause (IV), and
				clause (iii), the groundwater protection standard for structures identified in
				clause (i)(I) established by the agency responsible for implementing the coal
				combustion residuals permit program under section 258.55(h) or 258.55(i) of
				title 40, Code of Federal Regulations, for any constituent for which corrective
				measures are required shall be met—
												(AA)as soon as
				practicable at the relevant point of compliance, as described in section
				258.40(d) of title 40, Code of Federal Regulations; and
												(BB)not later than 10
				years after the date of enactment of this section.
												(bb)Impoundments
				subject to State corrective action requirementsExcept as
				provided in subclause (IV), the groundwater protection standard for structures
				identified in clause (i)(II) established by the agency responsible for
				implementing the coal combustion residuals permit program under section
				258.55(h) or 258.55(i) of title 40, Code of Federal Regulations, for any
				constituent for which corrective measures are required shall be met—
												(AA)as soon as
				practicable at the relevant point of compliance, as described in section
				258.40(d) of title 40, Code of Federal Regulations; and
												(BB)not later than 8
				years after the date of enactment of this section.
												(II)ClosureIf
				the deadlines under clause (I) are not satisfied, the structure shall cease
				receiving coal combustion residuals and initiate closure under subsection
				(h).
										(III)Interim
				measures
											(aa)In
				generalExcept as provided in item (bb), not later than 90 days
				after the date on which the assessment of corrective measures is initiated, the
				owner or operator shall implement interim measures, as necessary, under the
				factors in section 258.58(a)(3) of title 40, Code of Federal
				Regulations.
											(bb)Impoundments
				subject to state corrective action requirementsItem (aa) shall
				only apply to surface impoundments subject to a State corrective action
				requirement as of the date of enactment of this section if the owner or
				operator has not implemented interim measures, as necessary, under the factors
				in section 258.58(a)(3) of title 40, Code of Federal Regulations.
											(IV)Extension of
				deadline
											(aa)In
				generalExcept as provided in item (bb), the deadline for meeting
				a groundwater protection standard under subclause (I) may be extended by the
				agency responsible for implementing the coal combustion residuals permit
				program, after opportunity for public notice and comment under the public
				participation process described in subsection (b)(2)(B)(iii)(III), based
				on—
												(AA)the effectiveness
				of any interim measures implemented by the owner or operator of the facility
				under section 258.58(a)(3) of title 40, Code of Federal Regulations;
												(BB)the level of
				progress demonstrated in meeting the groundwater protection standard;
												(CC)the potential for
				other adverse human health or environmental exposures attributable to the
				contamination from the surface impoundment undergoing corrective action;
				and
												(DD)the lack of
				available alternative management capacity for the coal combustion residuals and
				related materials managed in the impoundment at the facility at which the
				impoundment is located if the owner or operator has used best efforts, as
				necessary, to design, obtain any necessary permits, finance, construct, and
				render operational the alternative management capacity during the time period
				for meeting a groundwater protection standard in subclause (I).
												(bb)ExceptionThe
				deadlines under subclause (I) shall not be extended if there has been
				contamination of public or private drinking water systems attributable to a
				surface impoundment undergoing corrective action, unless the contamination has
				been addressed by providing a permanent replacement water system.
											(iii)Subsequent
				closure
										(I)In
				generalIn addition to the groundwater monitoring and corrective
				action requirements described in paragraph (2)(A)(ii), a coal combustion
				residuals permit program shall require a surface impoundment that receives coal
				combustion residuals after the date of enactment of this section to comply with
				the requirements in subclause (II) if the surface impoundment—
											(aa)does not—
												(AA)have a liner
				system described in section 258.40(b) of title 40, Code of Federal Regulations;
				and
												(BB)meet the design
				criteria described in section 258.40(a)(1) of title 40, Code of Federal
				Regulations;
												(bb)more than 10
				years after the date of enactment of this section, is required under section
				258.56(a) of title 40, Code of Federal Regulations, to undergo an assessment of
				corrective measures for any constituent identified in paragraph (2)(A)(ii) for
				which assessment groundwater monitoring is required; and
											(cc)is
				not subject to the requirements in clause (ii).
											(II)Requirements
											(aa)ClosureThe
				structures identified in subclause (I) shall cease receiving coal combustion
				residuals and initiate closure in accordance with subsection (h) after
				alternative management capacity for the coal combustion residuals and related
				materials managed in the impoundment at the facility is available.
											(bb)Best
				effortsThe alternative management capacity shall be developed as
				soon as practicable with the owner or operator using best efforts to design,
				obtain necessary permits, finance, construct, and render operational the
				alternative management capacity.
											(cc)Alternative
				management capacity planThe owner or operator shall, in
				collaboration with the agency responsible for implementing the coal combustion
				residuals permit program, prepare a written plan that describes the steps
				necessary to develop the alternative management capacity and includes a
				schedule for completion.
											(dd)Public
				participationThe plan described in item (cc) shall be subject to
				public notice and comment under the public participation process described in
				subsection (b)(2)(B)(iii)(III).
											(2)Revised
				criteriaThe revised criteria described in this paragraph
				are—
								(A)the revised
				criteria for design, groundwater monitoring, corrective action, closure, and
				post-closure, for structures, including—
									(i)for new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals after the date of enactment of this section, the
				revised criteria regarding design requirements described in section 258.40 of
				title 40, Code of Federal Regulations, except that the leachate collection
				system requirements described in section 258.40(a)(2) of title 40, Code of
				Federal Regulations do not apply to structures that are surface
				impoundments;
									(ii)for all
				structures that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria regarding groundwater monitoring and
				corrective action requirements described in subpart E of part 258 of title 40,
				Code of Federal Regulations, except that, for the purposes of this paragraph,
				the revised criteria shall also include—
										(I)for the purposes
				of detection monitoring, the constituents boron, chloride, conductivity,
				fluoride, mercury, pH, sulfate, sulfide, and total dissolved solids; and
										(II)for the purposes
				of assessment monitoring, establishing a groundwater protection standard, and
				assessment of corrective measures, the constituents aluminum, boron, chloride,
				fluoride, iron, manganese, molybdenum, pH, sulfate, and total dissolved
				solids;
										(iii)for all
				structures that receive coal combustion residuals after the date of enactment
				of this section, in a manner consistent with subsection (h), the revised
				criteria for closure described in subsections (a) through (c) and (h) through
				(j) of section 258.60 of title 40, Code of Federal Regulations; and
									(iv)for all
				structures that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria for post-closure care described in
				section 258.61 of title 40, Code of Federal Regulations, except for the
				requirement described in subsection (a)(4) of that section;
									(B)the revised
				criteria for location restrictions described in—
									(i)for new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals after the date of enactment of this section, sections
				258.11 through 258.15 of title 40, Code of Federal Regulations; and
									(ii)for existing
				structures that receive coal combustion residuals after the date of enactment
				of this section, sections 258.11 and 258.15 of title 40, Code of Federal
				Regulations;
									(C)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for air quality described in section 258.24 of
				title 40, Code of Federal Regulations;
								(D)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for financial assurance described in subpart G of
				part 258 of title 40, Code of Federal Regulations;
								(E)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for surface water described in section 258.27 of
				title 40, Code of Federal Regulations;
								(F)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for recordkeeping described in section 258.29 of
				title 40, Code of Federal Regulations;
								(G)for landfills and
				other land-based units, other than surface impoundments, that receive coal
				combustion residuals after the date of enactment of this section, the revised
				criteria for run-on and run-off control systems described in section 258.26 of
				title 40, Code of Federal Regulations; and
								(H)for surface
				impoundments that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria for run-off control systems described in
				section 258.26(a)(2) of title 40, Code of Federal Regulations.
								(d)Written notice
				and opportunity to remedy
							(1)In
				generalThe Administrator shall provide to a State written notice
				and an opportunity to remedy deficiencies in accordance with paragraph (2) if
				at any time the State—
								(A)does not satisfy
				the notification requirement under subsection (b)(1);
								(B)has not submitted
				a certification under subsection (b)(2);
								(C)does not satisfy
				the maintenance requirement under subsection (b)(3);
								(D)is not
				implementing a coal combustion residuals permit program that—
									(i)meets the
				specifications described in subsection (c); or
									(ii)(I)is consistent with the
				certification under subsection (b)(2)(B)(iii); and
										(II)maintains fully effective statutes or
				regulations necessary to implement a coal combustion residuals permit program;
				or
										(E)does not make
				available to the Administrator within 90 days of a written request, specific
				information necessary for the Administrator to ascertain whether the State has
				complied with subparagraphs (A) through (D).
								(2)RequestIf
				the request described in paragraph (1)(E) is made pursuant to a petition of the
				Administrator, the Administrator shall only make the request if the
				Administrator does not possess the information necessary to ascertain whether
				the State has complied with subparagraphs (A) through (D) of paragraph
				(1).
							(3)Contents of
				notice; deadline for responseA notice provided under this
				subsection shall—
								(A)include findings
				of the Administrator detailing any applicable deficiencies in—
									(i)compliance by the
				State with the notification requirement under subsection (b)(1);
									(ii)compliance by the
				State with the certification requirement under subsection (b)(2);
									(iii)compliance by
				the State with the maintenance requirement under subsection (b)(3);
									(iv)the State coal
				combustion residuals permit program in meeting the specifications described in
				subsection (c); and
									(v)compliance by the
				State with the request under paragraph (1)(E); and
									(B)identify, in
				collaboration with the State, a reasonable deadline, by which the State shall
				remedy the deficiencies detailed under subparagraph (A), which shall be—
									(i)in
				the case of a deficiency described in clauses (i) through (iv) of subparagraph
				(A), not earlier than 180 days after the date on which the State receives the
				notice; and
									(ii)in the case of a
				deficiency described in subparagraph (A)(v), not later than 90 days after the
				date on which the State receives the notice.
									(e)Implementation
				by Administrator
							(1)In
				generalThe Administrator shall implement a coal combustion
				residuals permit program for a State only if—
								(A)the Governor of
				the State notifies the Administrator under subsection (b)(1) that the State
				will not adopt and implement a permit program;
								(B)the State has
				received a notice under subsection (d) and the Administrator determines, after
				providing a 30-day period for notice and public comment, that the State has
				failed, by the deadline identified in the notice under subsection (d)(3)(B), to
				remedy the deficiencies detailed in the notice under subsection (d)(3)(A);
				or
								(C)the State informs
				the Administrator, in writing, that such State will no longer implement such a
				permit program.
								(2)ReviewA
				State may obtain a review of a determination by the Administrator under this
				subsection as if the determination was a final regulation for purposes of
				section 7006.
							(3)Other
				structuresFor structures located on property within the exterior
				boundaries of a State for which the State does not have authority or
				jurisdiction to regulate, the Administrator shall implement a coal combustion
				residuals permit program only for those structures.
							(4)RequirementsIf
				the Administrator implements a coal combustion residuals permit program for a
				State under paragraph (1) or (3), the permit program shall consist of the
				specifications described in subsection (c).
							(5)Enforcement
								(A)In
				generalIf the Administrator implements a coal combustion
				residuals permit program for a State under paragraph (1)—
									(i)the authorities
				referred to in section 4005(c)(2)(A) shall apply with respect to coal
				combustion residuals and structures for which the Administrator is implementing
				the coal combustion residuals permit program; and
									(ii)the Administrator
				may use those authorities to inspect, gather information, and enforce the
				requirements of this section in the State.
									(B)Other
				structuresIf the Administrator implements a coal combustion
				residuals permit program for a State under paragraph (3)—
									(i)the authorities
				referred to in section 4005(c)(2)(A) shall apply with respect to coal
				combustion residuals and structures for which the Administrator is implementing
				the coal combustion residuals permit program; and
									(ii)the Administrator
				may use those authorities to inspect, gather information, and enforce the
				requirements of this section for the structures for which the Administrator is
				implementing the coal combustion residuals permit program.
									(f)State control
				after implementation by Administrator
							(1)State
				control
								(A)New adoption and
				implementation by StateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(A), the State may adopt and implement such a permit program by—
									(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
									(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
									(iii)receiving from
				the Administrator—
										(I)a determination,
				after providing a 30-day period for notice and public comment that the State
				coal combustion residuals permit program meets the specifications described in
				subsection (c); and
										(II)a timeline for
				transition of control of the coal combustion residuals permit program.
										(B)Remedying
				deficient permit programFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(B), the State may adopt and implement such a permit program by—
									(i)remedying only the
				deficiencies detailed in the notice provided under subsection (d)(3)(A);
				and
									(ii)receiving from
				the Administrator—
										(I)a determination,
				after providing a 30-day period for notice and public comment, that the
				deficiencies detailed in such notice have been remedied; and
										(II)a timeline for
				transition of control of the coal combustion residuals permit program.
										(C)Resumption of
				implementation by StateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(C), the State may adopt and implement such a permit program by—
									(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
									(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
									(iii)receiving from
				the Administrator—
										(I)a determination,
				after providing a 30-day period for notice and public comment, that the State
				coal combustion residuals permit program meets the specifications described in
				subsection (c); and
										(II)a timeline for
				transition of control of the coal combustion residuals permit program.
										(2)Review of
				determination
								(A)Determination
				requiredThe Administrator shall make a determination under
				paragraph (1) not later than 90 days after the date on which the State submits
				a certification under paragraph (1)(A)(ii) or (1)(C)(ii), or notifies the
				Administrator that the deficiencies have been remedied pursuant to paragraph
				(1)(B)(i), as applicable.
								(B)ReviewA
				State may obtain a review of a determination by the Administrator under
				paragraph (1) as if such determination was a final regulation for purposes of
				section 7006.
								(3)Implementation
				during transition
								(A)Effect on
				actions and ordersActions taken or orders issued pursuant to a
				coal combustion residuals permit program shall remain in effect if—
									(i)a
				State takes control of its coal combustion residuals permit program from the
				Administrator under paragraph (1); or
									(ii)the Administrator
				takes control of a coal combustion residuals permit program from a State under
				subsection (e).
									(B)Change in
				requirementsSubparagraph (A) shall apply to such actions and
				orders until such time as the Administrator or the head of the lead State
				agency responsible for implementing the coal combustion residuals permit
				program, as applicable—
									(i)implements changes
				to the requirements of the coal combustion residuals permit program with
				respect to the basis for the action or order; or
									(ii)certifies the
				completion of a corrective action that is the subject of the action or
				order.
									(4)Single permit
				programIf a State adopts and implements a coal combustion
				residuals permit program under this subsection, the Administrator shall cease
				to implement the permit program implemented under subsection (e)(1) for such
				State.
							(g)Effect on
				determination under 4005(c) or
				3006The Administrator shall not
				consider the implementation of a coal combustion residuals permit program by
				the Administrator under subsection (e) in making a determination of approval
				for a permit program or other system of prior approval and conditions under
				section 4005(c) or of authorization for a program under section 3006.
						(h)Closure
							(1)In
				generalIf it is determined, pursuant to a coal combustion
				residuals permit program, that a structure should close, the time period and
				method for the closure of such structure shall be set forth in a closure plan
				that establishes a deadline for completion and that takes into account the
				nature and the site-specific characteristics of the structure to be
				closed.
							(2)Surface
				impoundmentIn the case of a surface impoundment, the closure
				plan under paragraph (1) shall require, at a minimum, the removal of liquid and
				the stabilization of remaining waste, as necessary to support the final
				cover.
							(i)Authority
							(1)State
				authorityNothing in this section shall preclude or deny any
				right of any State to adopt or enforce any regulation or requirement respecting
				coal combustion residuals that is more stringent or broader in scope than a
				regulation or requirement under this section.
							(2)Authority of the
				Administrator
								(A)In
				generalExcept as provided in subsections (d) and (e) and section
				6005, the Administrator shall, with respect to the regulation of coal
				combustion residuals, defer to the States pursuant to this section.
								(B)Imminent
				hazardNothing in this section shall be construed as affecting
				the authority of the Administrator under section 7003 with respect to coal
				combustion residuals.
								(C)Enforcement
				assistance only upon requestUpon request from the head of a lead
				State agency that is implementing a coal combustion residuals permit program,
				the Administrator may provide to such State agency only the enforcement
				assistance requested.
								(D)Concurrent
				enforcementExcept as provided in subparagraph (C), the
				Administrator shall not have concurrent enforcement authority when a State is
				implementing a coal combustion residuals permit program.
								(E)Other
				authorityThe Administrator shall not have authority to finalize
				the proposed rule published at pages 35128 through 35264 of volume 75 of the
				Federal Register (June 21, 2010).
								(3)Citizen
				suitsNothing in this section shall be construed to affect the
				authority of a person to commence a civil action in accordance with section
				7002.
							(j)Mine reclamation
				activitiesA coal combustion residuals permit program implemented
				by the Administrator under subsection (e) shall not apply to the utilization,
				placement, and storage of coal combustion residuals at surface mining and
				reclamation operations.
						(k)DefinitionsIn
				this section:
							(1)Coal combustion
				residualsThe term coal combustion residuals
				means—
								(A)the solid wastes
				listed in section 3001(b)(3)(A)(i), including recoverable materials from such
				wastes;
								(B)coal combustion
				wastes that are co-managed with wastes produced in conjunction with the
				combustion of coal, provided that such wastes are not segregated and disposed
				of separately from the coal combustion wastes and comprise a relatively small
				proportion of the total wastes being disposed in the structure;
								(C)fluidized bed
				combustion wastes;
								(D)wastes from the
				co-burning of coal with non-hazardous secondary materials, provided that coal
				makes up at least 50 percent of the total fuel burned; and
								(E)wastes from the
				co-burning of coal with materials described in subparagraph (A) that are
				recovered from monofills.
								(2)Coal combustion
				residuals permit programThe term coal combustion residuals
				permit program means all of the authorities, activities, and procedures
				that comprise the system of prior approval and conditions implemented by or for
				a State to regulate the management and disposal of coal combustion
				residuals.
							(3)Code of Federal
				RegulationsThe term Code of Federal Regulations
				means the Code of Federal Regulations (as in effect on the date of enactment of
				this section) or any successor regulations.
							(4)Permit; prior
				approval and conditionsThe terms permit and
				prior approval and conditions mean any authorization, license, or
				equivalent control document that incorporates the requirements and revised
				criteria described in paragraphs (1) and (2) of subsection (c),
				respectively.
							(5)Revised
				criteriaThe term revised criteria means the
				criteria promulgated for municipal solid waste landfill units under section
				4004(a) and under section 1008(a)(3), as revised under section 4010(c).
							(6)Structure
								(A)In
				generalExcept as provided in subparagraph (B), the term
				structure means a landfill, surface impoundment, or other
				land-based unit which may receive coal combustion residuals.
								(B)De minimis
				receiptThe term structure does not include any
				land-based unit that receives only de minimis quantities of coal combustion
				residuals if the presence of coal combustion residuals is incidental to the
				material managed in the
				unit.
								.
			(b)Conforming
			 amendmentThe table of
			 contents contained in section 1001 of the Solid Waste Disposal Act is amended
			 by inserting after the item relating to section 4010 the following:
				
					
						Sec. 4011. Management and
				disposal of coal combustion
				residuals.
					
					.
			3.2000 Regulatory
			 determinationNothing in this
			 Act, or the amendments made by this Act, shall be construed to alter in any
			 manner the Environmental Protection Agency’s regulatory determination entitled
			 Notice of Regulatory Determination on Wastes from the Combustion of
			 Fossil Fuels, published at 65 Fed. Reg. 32214 (May 22, 2000), that the
			 fossil fuel combustion wastes addressed in that determination do not warrant
			 regulation under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et
			 seq.).
		4.Technical
			 assistanceNothing in this
			 Act, or the amendments made by this Act, shall be construed to affect the
			 authority of a State to request, or the Administrator of the Environmental
			 Protection Agency to provide, technical assistance under the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.).
		5.Federal Power
			 ActNothing in this Act, or
			 the amendments made by this Act, shall be construed to affect the obligations
			 of the owner or operator of a structure (as defined in section 4011 of the
			 Solid Waste Disposal Act, as added by this Act) under section 215(b)(1) of the
			 Federal Power Act (16 U.S.C. 824o(b)(1)).
		
